Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 6, 13, 14, and 16-30 have been cancelled.  
Claim 12 is pending and no longer withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: A description of the wiring 158 in relation to the detector part 170, as recited in claim 32, is not present in applicant’s detailed disclosure and it is not clear that the claim language is fully supported.  Applicant’s disclosure indicates that the wiring is illustrated schematically, which does not necessarily mean the lines shown are meant to show a physical relationship between the parts and applicant’s disclosure does not mention that relationship, as indicated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is are rejected under 35 U.S.C. 103 as being unpatentable over Hara (USPN 8,091,910) in view of Battlogg et al. (PGPub 2014/0062056) and Gray (2003/0197504).
Hara teaches a bicycle telescopic apparatus comprising: a first tube (seat tube 92) having a receiving space; a second tube (seat post 88) telescopically received in the receiving space of the first tube; a position detector (seat position sensor 96) configured to detect a relative position between the first tube and the second tube in a longitudinal direction of the bicycle telescopic apparatus, wherein a detecting point of the position detector is located in the receiving space of the first tube (see col. 2, line 53); and an output device (wire connection or wireless transmitter, col. 3, line 4)) configured to output a signal based on a detected result of the detector; wherein the signal is configured to control a bicycle component other than the bicycle telescopic apparatus (suspensions, see col. 3, lines 26-30).  The bicycle telescopic apparatus is a height-adjustable seat post assembly 88, 92 (see Figure 1 of Hara).
Hara is silent regarding the shape of the seat height detector parts and positioning or its wiring (although Hara does note that one of the detector parts can be a “strip”, which suggests an elongated part; see col. 2, lines 48 and 52).

Gray shows a telescoping apparatus with first tube 12, 18, second tube 24, a position detector (with first part 32 and a second part 50).  Gray also shows at least one detector part 50 located in the inner surface of the first (outer) tube 12, 18, having wiring (unnumbered but illustrated in Figure 1 and 2 and mentioned in para [0022}.
It would have been obvious to one of ordinary skill in the art to configure the position detector of Hara with first and second detector parts that face each other and where one of the parts is a longitudinally elongated part, as taught by Battlogg, in order to provide an appropriate sensor for fitting within a telescoping element.  It would also have been obvious to provide wiring from at least one detector part to the output device that is disposed on the detector part 50 and is offset from a surface of the detector part on which it is disposed when viewed in a radial direction (as seen n Figure 1 and 2).

Allowable Subject Matter
Claims 1, 4, 5, 7-12, 15, 31, and 32 are allowed.

Response to Arguments
Applicant's arguments filed 12/10/20 have been fully considered but they are not persuasive.
Applicant indicates that the wiring arrangement features of claim 32 are not taught by the prior art.  The examiner disagrees.  Grey teaches a wire that extends away from the surface of the detector .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611